DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the radial axis from claim 19
each opening of the second plurality of openings and/or each opening of the first plurality of openings being asymmetrical about a second axis from claim 20
the second axis from claim 20
each opening of the second plurality of openings and/or each opening of the first plurality of openings having a length along the second axis which is longer than a length along the a radial axis from claim 21
the lengths from claim 21
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations from claims 20 and 21 do not appear to have antecedent basis in the originally filed specification.  For example, a second axis that is perpendicular to the radial axis does not appear to be disclosed in the originally filed specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 20 discloses that “each opening of the second plurality of openings in said flywheel mass elements and/or each opening of the first plurality of openings in the at least one flywheel mass support is asymmetrical about a second axis, the second axis being perpendicular to the radial axis” which is not understood because the drawings and the specification do not appear to be support this limitation thus the limitation is viewed as being new matter.  The second plurality of openings (16) and the first plurality of openings (22) all appear to be symmetrical about the axis of rotation/radial axis.  It is noted that element 28 in the drawings is a curve that appears to be centered at the axis of rotation, and all the openings are located on that curve.  Paragraph 0052 discloses “In other envisaged arrangements, the centres of the part-circles that comprise the second auxiliary openings may be located along a curve having a different radius to that of the curve along which the part-circles that comprise the primary auxiliary openings are located, and the curve on which the primary region is located may have the same radius or a different radius to that of the first or second auxiliary regions” which appears to talk about parts of the second openings (not the entirety of the openings) be located on a different circle, but that limitation does not appear to be what is claimed in claim 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 3, recites “different shapes that complement one another” which is indefinite because it is unclear exactly what the Applicant means by “complement one another”.  How does one shape “complement” another shape?  The metes and bounds of what constitutes a complementary shape cannot be determined.
 Claim 19, lines 3-4, recites “a radial axis of the flywheel assembly” which is indefinite because it is unclear what the difference is between the radial axis from claim 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-14, and 17-19, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakayama et al. (US 4,538,079) in view of Rudolph et al. (GB 2286870 A).
Regarding claim 1, Nakayama et al. discloses a flywheel assembly comprising:
at least one flywheel mass support (3, 21) having a shaft (3) that extends along a rotational axis (the axial centerline of 3) about which at least one flywheel mass support is rotatable, the at least one flywheel mass support comprising a first plurality of openings (the openings in 21 that 15 goes through), each one of the first plurality of openings being offset from said rotational axis,
a flywheel mass (14) comprising a plurality of generally planar flywheel mass elements (see Figure 2) sandwiched together to form a stack of flywheel mass elements, each one of the plurality of flywheel mass elements comprising a second plurality of openings (the openings in each 14 that 15 goes through) that align with the second plurality of openings in adjacent ones of the plurality of flywheel mass elements in the stack of flywheel mass elements, each one of the second plurality of 
a plurality of couplings (15) configured for coupling said flywheel mass to the at least one flywheel mass support so that the flywheel mass is rotatable with the at least one flywheel mass support, said plurality of couplings being configured to extend through the aligned first plurality of openings in the at least one flywheel mass support and second plurality of openings in said flywheel mass elements (see Figure 2), and wherein the plurality of flywheel mass elements is coupled together and aligned with one another to form said flywheel mass solely by means of the plurality of couplings that extend through the aligned second plurality of openings in said flywheel mass elements and first plurality of openings in the at least one flywheel mass support (see Figure 2).
Nakayama et al. does not disclose that each opening of the first plurality of openings in the at least one flywheel mass support and/or each opening of the second plurality of openings in said flywheel mass elements is non-circular.
Rudolph et al. teaches that each opening of a first plurality of openings (the opening in 2 that 14 goes through) in at least one flywheel mass support (2) is non-circular (15 is non-circular).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each opening of the first plurality of openings in the at least one flywheel mass support of Nakayama et al. to be non-circular, as taught by Rudolph et al., for the purpose of allowing for easier insertion 
Regarding claim 5, Nakayama et al. in view of Rudolph et al. disclose that the second plurality of openings in said flywheel mass elements and the first plurality of openings in the at least one flywheel mass support have different shapes (see Figures 1 and 2) that complement one another so that one of the second plurality of openings in said flywheel mass elements can be superposed with one of the first plurality of openings in the at least one flywheel mass support.
Regarding claim 6, Nakayama et al. in view of Rudolph et al. disclose that each opening of the first plurality of openings in the at least one flywheel support and/or each opening of the second plurality of openings in said flywheel mass elements comprise a primary region (16; Rudolph et al.) and an auxiliary region (18; Rudolph et al.).
Regarding claim 7, Nakayama et al. in view of Rudolph et al. disclose that the primary and auxiliary regions have the same or different cross-sectional shape (see Figure 2 of Rudolph et al.).
Regarding claim 8, Nakayama et al. in view of Rudolph et al. disclose that center points of the primary and auxiliary regions are equidistant from said rotational axis (see Figure 2 of Rudolph et al.).
Regarding claim 9, Nakayama et al. in view of Rudolph et al. disclose that said primary region comprises a part-circle having a first diameter (the diameter of 16; Rudolph et al.), and said auxiliary region comprises a part-circle having a second diameter (the diameter of 18; Rudolph et al.), the second diameter being less than said first diameter.

Regarding claim 11, Nakayama et al. disclose that the at least one flywheel mass support comprises a plate (21) in which said first plurality of openings is provided and from which said shaft extends.
Regarding claim 12, Nakayama et al. discloses that said plate and said shaft comprise a single component, or two separate elements (3, 21) that are fixedly coupled one to the other (3 and 21 are coupled by 22).
Regarding claim 13, Nakayama et al. discloses that the at least one flywheel mass support is fixed to the flywheel mass only by means of the plurality of couplings that extend through the at least one flywheel mass support and the flywheel mass (see Figure 2).
Regarding claim 14, Nakayama et al. discloses that the at least one flywheel mass support comprises a first flywheel mass support (21) and a second flywheel mass support (16) and the shaft comprises a first shaft (3) and a second shaft (the vertical part of 16), the first flywheel mass support comprising a first plate (21) from which the first shaft extends and the second flywheel mass support comprising a second plate (the horizontal member of 16) from which the second shaft extends, said flywheel mass being sandwiched between the first plate and the second plate so that the first shaft and the second shaft are aligned with one another and extend along the same rotational axis so as to form the shaft.

a first flywheel mass support (the top 3 and 21 in Figure 2) comprising a first plate (21) and a first shaft (3) that extends from the first plate along a first rotational axis (the axial centerline of 3) about which the first flywheel mass support can rotate in use, the first flywheel mass support comprising a first plurality of openings (the openings in 21 and 15 go through), each one of the first plurality of openings being offset from said rotational axis;
a second flywheel mass support (16) comprising a second plate (the horizontal portion of 16) and a second shaft (the vertical portion of 16) that extends from the second plate along a second rotational axis (the axial centerline of 16) about which the second flywheel mass support can rotate in use, the second flywheel mass support comprising a second plurality of openings (the openings in 16 that 15 go through), one of said second plurality of openings being offset from said second rotational axis;
a flywheel mass (14) comprising a plurality of generally planar flywheel mass elements (14; see Figure 2) sandwiched together to form a stack of flywheel mass elements, each one of said plurality of mass element comprising a third plurality of openings (the openings in 14 that 15 go through) that align with the third plurality of openings in adjacent ones of the plurality of flywheel mass elements in the stack of flywheel mass elements, each one of the third plurality of openings arranged to align with corresponding openings in each of said supports ones of the first plurality of openings of the first flywheel mass support and the second plurality of openings of the second flywheel mass support; and

wherein the plurality of first and second flywheel mass elements being coupled together and aligned with one another to form said flywheel mass solely by means of the plurality of fixing elements that extend through the aligned third plurality of openings in said flywheel mass elements and the first plurality of openings in the first flywheel mass support and the second plurality of openings in the second flywheel mass support.
Nakayama et al. does not disclose that each opening of the first plurality of openings in the first flywheel mass support, each opening of the second plurality of openings in the second flywheel mass support, and/or each opening of the third plurality of openings in said flywheel mass elements is non-circular.
Rudolph et al. teaches each opening of a first plurality of openings (the opening in 2 that 14 goes through) in at least one flywheel mass support (2) is non-circular (15 is non-circular).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each opening of the first plurality 
Regarding claim 18, Nakayama et al. discloses a flywheel assembly comprising:
a first flywheel mass support (the top 3 and 21 in Figure 2) comprising a first plate (21) and a first shaft (3) that extends from the first plate along a first rotational axis (the axial centerline of 3) about which the first flywheel mass support can rotate in use, the first flywheel mass support comprising a first plurality of openings (the openings in 21 and 15 go through), each one of the first plurality of openings being offset from said rotational axis;
a second flywheel mass support (16) comprising a second plate (the horizontal portion of 16) and a second shaft (the vertical portion of 16) that extends from the second plate along a second rotational axis (the axial centerline of 16) about which the second flywheel mass support can rotate in use, the second flywheel mass support comprising a second plurality of openings (the openings in 16 15 go through), one of said second plurality of openings being offset from said second rotational axis;
a flywheel mass (14) comprising a plurality of generally planar flywheel mass elements (14; see Figure 2) sandwiched together to form a stack of flywheel mass elements, each one of said plurality of mass element comprising a third plurality of openings (the openings in 14 that 15 go through) that align with the third plurality of openings in adjacent ones of the plurality of flywheel mass elements in the stack of flywheel mass elements, each one of the third plurality of openings arranged to 
a plurality of fixing elements (15), said plurality of fixing elements being configured to couple said flywheel mass to the first flywheel mass support so that the flywheel mass is sandwiched between the first plate and the second plate and so that the first shaft and the second shaft extend in opposite directions along a same rotational axis, said plurality of fixing elements being configured to extend through the aligned first plurality of openings in the first flywheel mass support, through the third plurality of openings in the flywheel mass, and through the second plurality of openings in the second flywheel mass support (see Figure 2);
wherein the plurality of first and second flywheel mass elements is coupled together and aligned with one another to form said flywheel mass solely by means of the plurality of fixing elements that extend through the aligned third plurality of openings in said flywheel mass elements and the first plurality of openings in the first flywheel mass support and the second plurality of openings in the second flywheel mass support; and
said stack of flywheel mass elements cooperating so that at least one of the third plurality of openings in said flywheel mass elements.
Nakayama et al. does not disclose that the third plurality of openings comprise a primary region and an auxiliary region that have different cross-sectional shapes and center points that are equidistant from said rotational axis, said primary 
Rudolph et al. teaches a plurality of openings (15) that comprise a primary region (16) and an auxiliary region (18) that have different cross-sectional shapes and center points that are equidistant from said rotational axis (see Figure 2), said primary region comprising a part-circle having a first diameter (the diameter of 16), and said auxiliary region comprising a part circle having a second diameter (the diameter of 18) different to said first diameter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third plurality of openings of Nakayama et al. to have a primary region and an auxiliary region that have different cross-sectional shapes and center points that are equidistant from said rotational axis, to have said primary region comprising a part-circle having a first diameter, and to have said auxiliary region comprising a part circle having a second diameter different to said first diameter, as taught by Rudolph et al., for the purpose of allowing for easier insertion of the plurality of couplings into the second plurality of openings given the larger diameter through hole structure taught by Rudolph et al.
Regarding claim 19, Nakayama et al. discloses that each opening of the second plurality of openings in said flywheel mass elements and/or each opening of the first plurality of openings in the at least one flywheel mass support is symmetrical about a radial axis (the axial centerline of 3) of the flywheel assembly.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakayama et al. (US 4,538,079) in view of Rudolph et al. (GB 2286870 A) as applied to claim 1 above, and further in view of E. Clemence (GB 520,513).
Regarding claim 15, Nakayama et al. discloses that the at least one flywheel mass support comprises a support body (21).
Nakayama et al. in view of Rudolph et al. does not disclose that the support body having a recess surrounding each one of said first plurality of openings so that each one of the plurality of couplings does not project from the support body of the at least one flywheel mass support when the plurality of couplings couple the at least one flywheel mass support to the flywheel mass.
E. Clemence teaches a flywheel mass support (2) that comprises a recess (the hole in 2 that the head of 4 fits into) so that a plurality of couplings (4) do not project from the flywheel mass support when the plurality of couplings couple the at least one flywheel mass support to a flywheel mass (1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the support body of Nakayama et al. in view of Rudolph et al. to have openings so that the plurality of couplings do not project from the support body of the at least one flywheel mass support when the plurality of couplings couple the at least one flywheel mass support to the flywheel mass, as taught by E. Clemence, for the purpose of providing a smaller flywheel assembly and to protect the heads of the fixing elements from damage.
Allowable Subject Matter
s 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
The Applicant argued on Page 10 of the Remarks that “However, a person of ordinary skill in the art would not have combined the holes as disclosed in “Rudolph” with the energy storage flywheel of “Nakayama”. In particular, the skilled person would not have been motivated to modify “Nakayama” based on “Rudolph” in the particular manner suggested by the Office.”
  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Nakayama et al. and Rudolph are in the field of flywheel structures, and both Nakayama et al. and Rudolph have fastening structures.  It is viewed that one having ordinary skill in the art would view the benefits of the fastening structure of Rudolph and modify the Nakayama et al. reference to include those benefits. 

The Applicants claims only require that one of the first or second plurality of openings have a non-circular shapes.  Modifying the holes in element 21 of Nakayama et al. to be in the same shape as element 15 of Rudolph would allow for easier insertion of the fastening elements as taught by Rudolph.  Rudolph does not need be to be concerned with the reduction of stresses to be considered prior art.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Furthermore, "The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer" per MPEP 2112.
The Applicant argued on Page 11 of the Remarks that “There is also no teaching whatsoever in either “Nakayama” or “Rudolph” of each opening of a plurality of openings in a flywheel mass element and/or flywheel mass support being non-circular.”
Rudolph teaches a non-circular opening, and a fastener that goes through it.  One of ordinary skill in the art would viewed the disclosed benefits of having a non-
The Applicant argued on Page 12 of the Remarks that “Although “Rudolph”, incidentally, shows a single opening which is non-circular and symmetrical about a radial axis (i.e. an axis perpendicular to the rotational axis) at the top of Figure 3, this does not provide any teaching, or motivation, to modify the energy storage flywheel of “Nakayama” to provide a flywheel as recited in enclosed new claim 19, in which each opening of the first and/or second plurality of openings is symmetrical about a radial axis.”
As discussed above, Rudolph teaches a non-circular opening, and a fastener that goes through it.  One of ordinary skill in the art would viewed the disclosed benefits of having a non-circular hole, and modify the first plurality of openings of Nakayama et al. to be non-circular in the same manner.  Having just one of the first plurality of openings be non-circular and the rest be circular would not make sense since that would short change the benefits being taught onto Nakayama et al.  Furthermore, the plurality of second openings do not have to be modified to meet the claim limitation given the “and/or” limitation.
The Applicant argued on Page 12 of the Remarks that “As set out above, “Nakayama” provides an energy storage flywheel whereas the flywheel of “Rudolph” is an entirely different type of flywheel that is not an energy storage flywheel. As such, the skilled person would not, and could not, simply have taken the shape of the 
It is unclear how the Applicant has come to this conclusion.  Changing the shape of the first plurality of openings would not alter nor destroy the function of Nakayama et al. and would provide the benefit of easier assembly as taught by Rudolph.  Furthermore, the plurality of second openings do not have to be modified to meet the claim limitation given the “and/or” limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656